ORDER

Columbus Neal was convicted, after a jury trial, of the offenses of murder in the first degree (§ 565.020, RSMo 1994), and armed criminal action (§ 571.015, RSMo 1994). He subsequently sought relief pursuant to Supreme Court Rule 29.15, contending that he received ineffective assistance of trial counsel. The trial court denied Neal’s motion for post-conviction relief following an evidentiary hearing. On appeal, Neal contends that the trial court erred in denying his motion for post-conviction relief for the reason that the record established that his trial counsel rendered ineffective assistance of counsel.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. Rule 84.16(b).